TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 28, 2017



                                     NO. 03-17-00018-CV


                                 Maria Hernandez, Appellant

                                                v.

                                 Antonio Hernandez, Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, FIELD AND BOURLAND
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on November 2, 2016. Having

reviewed the record, the Court holds that appellant has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

the court below.